[Cite as State v. Hoffman, 2017-Ohio-8457.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 :   JUDGES:
                                               :
                                               :   Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                     :   Hon. W. Scott Gwin, J.
                                               :   Hon. John W. Wise, J.
 -vs-                                          :
                                               :   Case No. 17-CA-2
                                               :
 KIMBERLIE B. HOFFMAN                          :
                                               :
                                               :
        Defendant-Appellant                    :   OPINION


CHARACTER OF PROCEEDING:                           Appeal from the Fairfield County
                                                   Municipal Court, Case No. TRC1612185



JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            November 7, 2017




APPEARANCES:

 For Plaintiff-Appellee:                           For Defendant-Appellant:

 DANIEL E. COGLEY                                  SCOTT P. WOOD
 City of Lancaster                                 120 East Main St., Suite 200
 136 W. Main St.                                   Lancaster, OH 43130
 Lancaster, OH 43130
Fairfield County, Case No. 17-CA-2                                                       2



Delaney, P.J.

       {¶1} Appellant Kimberlie B. Hoffman appeals from the January 12, 2017

Judgment Entry of the Fairfield County Municipal Court incorporating the January 5, 2017

Entry overruling her motion to suppress. Appellee is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} The following evidence is adduced from the record of the hearing on

appellant’s motion to suppress, which alleged the officer lacked reasonable and

articulable suspicion to stop appellant. The following facts, therefore, describe only the

events leading up to the O.V.I investigation and arrest.

       {¶3} This case arose on November 13, 2016, around 1:13 a.m., when a Fairfield

County resident called the Sheriff’s Office to report someone driving through fields in the

area of Havensport Road, just south of Carroll-Eastern Road. Deputy Michael Ash

reported to the scene and came upon a vehicle stopped in the roadway on Havensport

Road, facing southbound. Ash testified the vehicle was in the immediate vicinity of the

complaint area and although the complainant had not described the vehicle, Ash believed

the stopped car could be the vehicle involved. The vehicle was stationary with all four

tires on the paved portion of the roadway.

       {¶4} Ash described the area as “rural residential;” there are homes in the area

but not businesses. The immediate area is grass and fields.

       {¶5} Ash stopped to check on the vehicle because it was out of place. He spoke

to the driver, appellant, through her window. Ash asked if everything was O.K. and

appellant said yes. She said she had stopped the car to send a text and attempted to

pull away. Ash asked her to stop, pulled his cruiser in behind her car, and turned on his
Fairfield County, Case No. 17-CA-2                                                      3


overhead lights. Ash testified that he noticed appellant’s speech was slurred and wanted

to verify her well-being.

       {¶6} Appellant was ultimately charged by Uniform Traffic Ticket (U.T.T.) with one

count of O.V.I. pursuant to R.C. 4511.19(A)(1)(a), a misdemeanor of the first degree, and

one count of “stopping or parking on roadway” pursuant to R.C. 4511.66, a minor

misdemeanor.

       {¶7} Appellant entered pleas of not guilty and filed a motion to suppress, arguing

Ash had no reasonable and articulable suspicion to stop her because her actions did not

violate R.C. 4511.66. The matter proceeded to evidentiary hearing on January 4, 2017

and the trial court overruled the motion by Entry dated January 5, 2017. Appellant then

changed her pleas to ones of no contest and was sentenced as a first-time O.V.I. offender.

       {¶8} Appellant now appeals from the trial court’s Final Judgment Entry of

January 12, 2017.

       {¶9} Appellant raises one assignment of error:

                              ASSIGNMENT OF ERROR

       {¶10} THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S MOTION

TO SUPPRESS.

                                       ANALYSIS

       {¶11} Appellant argues the trial court erred in overruling her motion to suppress

because she did not violate R.C. 4511.66. We disagree.

       {¶12} Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App. 3d 328, 332, 713
N.E.2d 1 (4th Dist.1998). During a suppression hearing, the trial court assumes the role
Fairfield County, Case No. 17-CA-2                                                            4


of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St. 3d 148, 154, 661 N.E.2d 1030

(1996). A reviewing court is bound to accept the trial court’s findings of fact if they are

supported by competent, credible evidence. State v. Medcalf, 111 Ohio App. 3d 142, 145,

675 N.E.2d 1268 (4th Dist.1996). Accepting these facts as true, the appellate court must

independently determine as a matter of law, without deference to the trial court’s

conclusion, whether the trial court’s decision meets the applicable legal standard. State

v. Williams, 86 Ohio App. 3d 37, 42, 619 N.E.2d 1141 (4th Dist.1993), overruled on other

grounds.

       {¶13} There are three methods of challenging a trial court’s ruling on a motion to

suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In

reviewing a challenge of this nature, an appellate court must determine whether the trial

court’s findings of fact are against the manifest weight of the evidence. See, State v.

Fanning, 1 Ohio St. 3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App. 3d 486,

597 N.E.2d 1141 (4th Dist.1991). Second, an appellant may argue the trial court failed

to apply the appropriate test or correct law to the findings of fact. In that case, an appellate

court can reverse the trial court for committing an error of law. See, Williams, supra.

Finally, an appellant may argue the trial court has incorrectly decided the ultimate or final

issues raised in a motion to suppress. When reviewing this type of claim, an appellate

court must independently determine, without deference to the trial court’s conclusion,

whether the facts meet the appropriate legal standard in any given case. State v. Curry,

95 Ohio App. 3d 93, 96,620 N.E.2d 906 (8th Dist.1994).
Fairfield County, Case No. 17-CA-2                                                         5


       {¶14} As a general matter, determinations of reasonable suspicion and probable

cause should be reviewed de novo on appeal. Ornelas v. U.S., 517 U.S. 690, 116 S. Ct.
1657, 134 L. Ed. 2d 911 (1996).

       {¶15} Before a law enforcement officer may stop a vehicle, the officer must have

a reasonable suspicion, based upon specific and articulable facts, that an occupant is or

has been engaged in criminal activity. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d
889 (1968). If an officer's decision to stop a motorist for a criminal violation, including a

traffic violation, is prompted by a reasonable and articulate suspicion considering all the

circumstances, then the stop is constitutionally valid. State v. Adams, 5th Dist. Licking

No. 15 CA 6, 2015–Ohio–3786, quoting State v. Mays, 119 Ohio St. 3d 406, 2008–Ohio–

4539, 894 N.E.2d 1204.

       {¶16} The Ohio Supreme Court has emphasized that probable cause is not

required to make a traffic stop; rather the standard is reasonable and articulable

suspicion. State v. Barzacchini, 2014-Ohio-3467, 17 N.E.3d 1186, ¶ 17 (5th Dist.), citing

State v. Mays, 119 Ohio St. 3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 23. Further,

neither the United States Supreme Court nor the Ohio Supreme Court considered the

severity of the offense as a factor in determining whether the law enforcement official had

a reasonable, articulable suspicion to stop a motorist. Id., citing Whren v. United States,

517 U.S. 806, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996); City of Dayton v. Erickson, 76 Ohio

St.3d 3, 665 N.E.2d 1091 (1996).

       {¶17} In this case, appellant’s argument is twofold: the evidence does not support

the trial court’s finding of fact that she was stopped on a roadway in a “predominantly

rural area,” and the trial court incorrectly decided the ultimate issue of whether Ash had
Fairfield County, Case No. 17-CA-2                                                      6


reasonable and articulable suspicion to stop her. Both arguments are premised upon

appellant’s assertion that the area of her encounter with Ash is a “residential district,”

therefore R.C. 4511.66 does not apply. The issue posed by the motion to suppress,

however, is not whether appellant could be proven guilty of a violation of R.C. 4511.66,

but whether Ash’s decision to stop appellant was prompted by a reasonable and articulate

suspicion considering all the circumstances.         If we find that it was, the stop is

constitutionally valid.

       {¶18} An officer's reasonable articulable suspicion does not require proof beyond

a reasonable doubt that the defendant's conduct has satisfied every element of the

offense he is investigating. State v. Reddington, 9th Dist. Medina No. 14CA0064–M,

2015-Ohio-2890, ¶ 16, citing Westlake v. Kaplysh, 118 Ohio App. 3d 18, 20, 691 N.E.2d
1074 (8th Dist.1997). Nor must the officer “adequately predict[ ] the outcome of an

arrestee's legal defenses or ultimate conviction.” Reddington, supra, 2015-Ohio-2890 at

¶ 16, citing State v. Mays, 119 Ohio St. 3d 406, 894 N.E.2d 1204, 2008–Ohio–4539, ¶ 17;

Bowling Green v. Godwin, 110 Ohio St. 3d 58, 850 N.E.2d 698, 2006–Ohio–3563, ¶ 15;

State v. Haas, 3d Dist. Henry No. 7–10–15, 2012–Ohio–2362, ¶ 28 (stating that “an

officer's reasonable articulable suspicion is not negated by the failure to ultimately

establish that a traffic offense occurred and to attain a conviction.”).

       {¶19} First, we note Ash was responding to a complaint about a vehicle driving

through fields at 1:30 a.m. Although the complainant did not describe the car, Ash found

appellant simply stopped in the roadway in the area of the complaint. R.C. 4511.66(A)

describes the “prohibition against parking on highways” and states in pertinent part:
Fairfield County, Case No. 17-CA-2                                                           7


                     Upon any highway outside a business or residence district,

              no person shall stop, park, or leave standing any vehicle, whether

              attended or unattended, upon the paved or main traveled part of the

              highway if it is practicable to stop, park, or so leave such vehicle off

              the paved or main traveled part of said highway. In every event a

              clear and unobstructed portion of the highway opposite such

              standing vehicle shall be left for the free passage of other vehicles,

              and a clear view of such stopped vehicle shall be available from a

              distance of two hundred feet in each direction upon such highway.

                     * * * *.

       {¶20} Appellant contends the stop was invalid because Ash described the area

as “rural residential,” and R.C. 4511.66 does not apply to such an area because a

“residence district” is defined as “the territory, not comprising a business district, fronting

on a street or highway, including the street or highway, where, for a distance of three

hundred feet or more, the frontage is improved with residences or residences and

buildings in use for business.” R.C. 4511.01(OO). Upon our review of the record, we

note Ash elaborated that while there are houses in the area, the roadway in this location

ran alongside “either cut corn or cut bean fields.” (T. 10).

       {¶21} Ash’s uncontroverted testimony established he found appellant’s vehicle

stopped on a rural roadway at night, in the area of a complaint of a vehicle driving through

fields. Whether he could prove appellant guilty of a violation of R.C. 4511.66 is not the

relevant question, but rather did he have a reasonable articulable suspicion to stop

appellant to investigate further. In State v. Henderson, 11th Dist. Lake No. 96-L-099,
Fairfield County, Case No. 17-CA-2                                                      8


1997 WL 158101, at *3, the reviewing court found a valid investigatory stop despite “the

absence of a proper violation of R.C. 4511.66” because “the situation posed a potential

traffic violation and a valid safety concern.”

       {¶22} We find the trial court's factual findings are supported by competent and

credible evidence and, reviewing the traffic stop under the totality of the circumstances,

find the trial court did not err in denying the motion to suppress.

       {¶23} Appellant’s sole assignment of error is overruled.

                                       CONCLUSION

       {¶24} Appellant’s assignment of error is overruled and the judgment of the

Fairfield County Municipal Court is affirmed.

By: Delaney, P.J.,

Gwin, J. and

Wise, John, J., concur.